DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: Figure 3 reference number 136.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim language of claim 14 states “one of a number of interchangeable head portions”.  This is indefinite due to not being drawn toward any specific type of interchangeable head.  For example, any interchangeable head could be interpreted as any head that would work with the base portion including drill heads or replacement heads.  For the purpose of examination, examiner interprets the claim as the head portion is interchangeable.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 5, and 7-8 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Beer (2014/0338504).
Regarding Claim 1, Beer teaches a tool (Ref. 100, Fig. 1A, [0020]) comprising: 
a housing assembly (Ref. 114, Fig. 1A, [0020]);  
5a driver assembly (Ref. 104, Fig. 1A, [0020]) coupled to the housing assembly and adapted to drive a work piece [0001], the driver assembly includes a base portion (Ref. 426, Fig. 4D, 
wherein one of the head and base portions includes tabs (Ref. 428, Fig. 4D, [0029]) and the other of the head and base portions includes corresponding grooves (Ref. 432, Fig. 4C, [0029]) adapted to respectively receive the tabs to 10indexably and releasably couple the head portion to the base portion [0029].  

Regarding Claim 2, Beer teaches the limitations of claim 1, as described above, and further teaches wherein the housing assembly encloses one or more of a motor (Ref. 220, Fig. 2, [0021]), a switch assembly (Ref. 322, Fig. 3A, [0022]), and a status indicator (Ref. 332, Fig. 3B, [0020 & 0023]).   

Regarding Claim 3, Beer teaches the limitations of claim 1, as described above, and further teaches wherein the tabs extend outwardly from the head portion (Ref. 428, Fig. 4D) in a radial direction (Fig. 4D). 

Regarding Claim 5, Beer teaches the limitations of claim 1, as described above, and further teaches wherein the grooves are formed along an interior surface of the base portion in an axial direction and a circumferential direction (Fig. 4A and 4C show the grooves in an axial and circumferential direction).  

Regarding Claim 7, Beer teaches the limitations of claim 1, as described above, and further teaches wherein the housing assembly includes a clamshell housing (Ref. 116 & 118, Fig. 1B, 

Regarding Claim 8, Beer teaches the limitations of claim 7, as described above, and further teaches a motor assembly (Ref. 220, [0021 & 0029]) coupled to the driver assembly 10and enclosed within the clamshell housing (Fig. 2, [0020]).  


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer as applied to claims 1-3, 5, and 7-8 above, and further in view of Huifu (2013/0008677).
Regarding Claim 4, Beer teaches the limitations of claim 1, as described above, and further teaches wherein the tabs extend outwardly in a radial direction (Fig. 4D).  Beer fails to explicitly teach wherein the tabs extend outwardly from the head portion.  Huifu teaches a powered ratchet wrench and can be considered analogous art because the structure is generally consistent with the claimed invention.  Huifu teaches wherein the tabs (Ref. 333, Fig. 11, [0055]) extend outwardly from the head portion (Fig. 11).  Using the suggestion of tabs on the head portion, it would have been obvious to one of ordinary skill in the art would to modify the tabs, 

Regarding Claim 5, Beer teaches the limitations of claim 1, as described above, and further teaches wherein the grooves are formed along an interior surface in an axial direction and a circumferential direction (Fig. 4A and 4C show grooves in an axial and circumferential direction).  Beer fails to explicitly teach the grooves are formed along an interior surface of the base portion.  Huifu teaches wherein the grooves are formed along the base portion (Fig. 8, Ref. 510&520, [0049]).  Using the suggestion of the grooves on the base portion, it would have been obvious to one of ordinary skill in the art would to modify the grooves formed along an interior surface, as taught by Beer, to be formed on the base portion, as taught by Huifu, by reversal of parts (MPEP 2144.04 VI A).

Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beer as applied to claims 1-3, 5, and 7-8 above, and further in view of Gordon (11,034,002).
Regarding Claim 6, Beer teaches the limitations of claim 1, as described above, and further teaches that the base (426) and head (412) can include one or more detent structures but fails to explicitly teach detent balls biased by biasing members with corresponding detents.  Gordon teaches an attachment mechanism for powered tools and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to connect a head to a based portion of a powered tool.  Gordon teaches the concept that the detent structure described in Beer may consist of a ball detent (Ref. 160) that is biased between a first and second position to fit within a recess or detent (Ref. 130).  Gordon teaches wherein one of the head and base portions includes detent balls (Ref. 160, Fig. 3, Col. 5, Line 30-43) biased .  

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Beer (2014/0338504) in view of Gordon (11,034,002).
Regarding Claim 9, Beer teaches a driver assembly (Ref. 104, Fig. 1A, [0020]) of a motorized ratchet tool (Ref. 100, Fig. 1A, [0020]) adapted to drive a work piece, comprising:
a base portion (Ref. 426, Fig. 4D, [0029]); 
a head portion (Ref. 412 [0030]) indexably and releasably coupled to the base portion [0030], 
15wherein one of the head and base portions includes tabs (Ref. 428, Fig. 4D, [0029]) and the other of the head and base portions includes corresponding grooves (Ref. 432, Fig. 4C, [0029]) adapted to respectively receive the tabs [0029].
Beer further teaches that the base (426) and head (412) can include one or more detent structures but fails to explicitly teach detent balls biased by biasing members with corresponding detents.  Gordon teaches an attachment mechanism for powered tools and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to connect a head to a based portion of a powered tool.  Gordon teaches the concept 

Regarding Claim 10, Beer as modified teaches the limitations of claim 9, as described above, and Beer further teaches , wherein the base portion is adapted to couple to a clamshell housing (Ref. 116 & 118, Fig. 1B, [0020]) having first (Ref. 116, Fig. 1B, [0020]) and second clamshell housing portions (Ref. 118, Fig. 1B, [0020]).  

Regarding Claim 11, Beer as modified teaches the limitations of claim 10, as described above, and Beer further teaches wherein a radial flange (Ref. 538, Fig. 5, [0032]), a T-shaped protrusion (Ref. 540, Fig. 5, [0032]) and a screw boss (Ref. 542, Fig. 5, [0032]) extend inwardly from the first clamshell housing portion (Fig. 5).  


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lau (8,695,725) in view of Gordon (11,034,002).
Regarding Claim 9, Lau teaches a driver assembly (Ref. 110, Fig. 5, Col. 4, Line 22-32) of a motorized ratchet tool (Ref. 110, Fig. 5, Col. 4, Line 22-32) adapted to drive a work piece, comprising: 
a base portion (Ref. 124, Fig. 6, Col. 5, Lines 55-57); 
a head portion (Ref. 122, Fig. 5, Col. 5, Line 55-57) indexably and releasably coupled to the base portion (Fig. 6), 
15wherein one of the head and base portions includes tabs (Ref. 142, Fig. 6, Col. 6, Line 50-53) and the other of the head and base portions includes corresponding grooves (Ref. 132, Fig. 6, Col. 4, Line 65 – Col. 5, Line 2) adapted to respectively receive the tabs (Col 4 Line 65 – Col. 5 Line 2).
Lau fails to teach the head and base portions to include detent balls biased into corresponding detents.  Gordon teaches an attachment mechanism for powered tools and can be considered analogous art because it is reasonably pertinent to the problem faced by the inventor to connect a head to a based portion of a powered tool.  Gordon teaches wherein one of the head and base portions includes detent balls (Ref. 160, Fig. 3, Col. 5, Line 30-43) biased outwardly (one of ordinary skill in the art would be able to configure the detent balls to be biased outward) by respective biasing members (Col. 5, Line 30-43) and the other of the head and base portions includes corresponding detents (Ref. 130, Fig. 3, Line 30-43) adapted to respectively receive the detent balls (Col.5 , Line 30-43).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the base and head structure, as taught by Lau, with the detent balls and corresponding detents, as taught by Gordon, to provide better connection to between the head and base portions.  

Regarding Claim 10, Lau in view of Gordon teaches the limitations of Claim 9, as described above, and Lau further teaches Lau wherein the base portion is adapted to couple to a clamshell housing (Ref. 138, fig. 9, Col. 6, Line 49-50) having first (Fig. 9) and second clamshell housing portions (fig. 9).  

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lau in view of Gordan as applied to claim 9 and 10 above, and further in view of Beer (2014/0338504).
Regarding Claim 11, Lau in view of Gordon teaches the limitations of Claim 10, as described above, but fails to teach a radial flange, a T-shaped protrusion, and a screw boss extend inwardly from the first clamshell housing portion.  Beer teaches a powered wrench with clamshell housings and can be considered analogous art because the structure is generally consistent with the claimed invention.  Beer teaches wherein a radial flange (Ref. 538, Fig. 5, [0032]), a T-shaped protrusion (Ref. 540, Fig. 5, [0032]) and a screw boss (Ref. 542, Fig. 5, [0032]) extend inwardly from the first clamshell housing portion (Fig. 5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the clamshell housing, as taught by Lau as modified, with a radial flange, a T-shaped protrusion, and a screw boss, as taught by Beer, to perform the same effect of holding the two clamshell housing portions together.  

Regarding Claim 12, Lau in view of Gordon teaches the limitations of Claim 11, as described above, but fails to teach a radial flange slot, a T-shaped appature, and a concave channel adapted receive the radial flange, the T-shaped protrusion, and the screw boss, respectively.  Beer teaches a powered wrench with clamshell housings and can be considered analogous art   Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the base portion, as taught by Lau as modified, with a radial flange slot, a T-shaped appature, and a concave channel, as taught by Beer, to perform the same effect of holding the two clamshell housing portions together.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Beer (2014/0338504) in view of Gordon (11,034,002).
Regarding Claim 13, Beer teaches a method of indexably coupling a driver assembly (Ref. 104, Fig. 1A, [0020]) of a tool, comprising: 
aligning tabs disposed on one of a head portion of the driver assembly (Ref. 412 [0030]) and a base portion 10of the driver assembly (Ref. 426, Fig. 4D, [0029])  with respectively corresponding grooves formed in the other of the head portion and the base portion; 
rotating the head portion relative to the base portion [0029-0031].
Beer further teaches that the base portion (426) and head portion (412) can include one or more detent structures but fails to explicitly teach detent balls [0029].  Gordon teaches Gordon teaches the concept that the detent structure described in Beer may consist of a ball detent (Ref. 160).   Beer in view of the teachings of Gordon teaches aligning detent balls disposed on one of the head portion and the base portion with respective corresponding detents disposed on the other of the head portion and the base portion [0029].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to .  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Beer in view of Gordon as applied to claim 13 above, and further in view of Lau (8,695,725).
Regarding Claim 14, Beer in view of Gordon teaches the limitations of claim 13, as described above but fails to explicitly teach the head portion is one of a number of interchangeable head portions.  Lau teaches a multifunctional tool system that includes a ratchet wrench head and multiple other power tool heads.  Using the teaching of Lau, it would have been obvious to one of ordinary skill in the art to configure the tool, as taught by Beer, to have interchangeable heads, as taught by Lau, to provide more functionality of the motorized tool.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wong (9,956,676), Bachman (9,221,156), Timmons (2013/0228354), Murray Jr. (4,600,277), Hsu (6,915,721) teach powered ratchet tools and can be considered analogous art because the structure is generally consistent with the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723